EXHIBIT 10.7
1999 DIRECTOR’S DEFERRED COMPENSATION PLAN
I. Name and Purpose.
The name of the plan is the Juniata Valley Bank and Juniata Valley Financial
Corp. Directors Deferred Compensation Plan (the “Plan”). Its purpose is to
provide its respective Directors with the opportunity to defer receipt of their
compensation to a future date. Juniata Valley Bank and Juniata Valley Financial
Corp. (the “Sponsors”) have adopted this program in recognition of the valuable
services of its Directors and the desire to provide them with additional
flexibility in their personal financial planning.
II. Effective Date.
The Plan shall be effective as of January 1, 1999.
III. Eligibility.
Each Director on the Sponsors’ Boards of Directors is eligible to participate in
the Plan. Any eligible individual who elects to participate in the Plan is
hereinafter referred to as a “Participant”.
IV. Administration of the Plan.
The Plan will be administered by the Board of Directors of Juniata Valley
Financial Corp. The Board of Directors will have the right to interpret the
provisions of the Plan. However, no Participant may partake in any decision
which would specifically affect his or her own deferral account.
V. Definition of Compensation.
As used throughout this document, the term “Compensation” refers to the amount
of Director’s fees a Participant receives. A maximum of one hundred percent
(100%) of a Director’s compensation may be deferred under this Plan.
VI. Election to Participate.
(a) Any eligible individual may irrevocably elect, prior to the beginning of
each calendar year, but no later than December 31 of the preceding calendar
year, to participate in the Plan and defer receipt of all or part of the cash
Compensation (as defined in Section V) that would otherwise have been payable to
him or her, to a distribution date defined in Section VIII. A new Participant
may make an election with respect to future cash Compensation, including cash
Compensation earned in the first year of eligibility, within thirty (30) days
after becoming eligible.
(b) The election will be made on a written form called a “Notice of Election”
signed by the Participant and delivered to the Board of Directors. This election
will continue in effect for future years in which the Participant is eligible to
participate unless the Participant submits a written request revoking or
revising his or her election on a Notice of Election form.
Any revocation or revised deferral election will be applicable only to
compensation the Participant may earn for services performed in the future and
will be effective as of January 1 of the year specified, provided that the
signed Notice of Election form has been received by the Board of Directors by
December 31 of the preceding calendar year.
(c) Nothing in this Section VI prevents a Participant from filing an election
not to participate for a calendar year and thereafter filing another election to
participate in the Plan for any subsequent calendar year.
VII. Deferral Accounts.
A deferred compensation account will be established for each Participant as a
bookkeeping instrument. Credits will be made to a Participant’s account on the
same dates compensation would have otherwise been paid to him or her currently.
The deferred compensation will be credited with interest, credited and
compounded quarterly, until distribution is made in full. The interest rate for
purposes of this Plan will be the current interest rate of Juniata Valley Bank’s
Floating IRA Savings Program (updated quarterly).
VIII. Method of Distribution of Deferred Compensation.
(a) If a Participant who has not reached age fifty-five (55) resigns as a
Director of the Sponsors, he or she will be paid his or her account balance in
one lump sum as soon as administratively convenient. If a

 



--------------------------------------------------------------------------------



 



Participant, age 55 or older, resigns as Director of the Sponsors’ Trust, he or
she will be paid his or her account balance in approximately equal semi-annual
payments over ten (10) years commencing on the earlier of January 1 or July 1
coinciding with or next following the date of resignation.
(b) Cash amounts held pending distribution shall continue to accrue interest as
provided in Section VII until the date of distribution. Any tax required by any
governmental authority to be withheld shall be deducted from each distribution
under the Plan.
(c) The semi-annual installments will be made on the business day coinciding
with or next following January 1 and July 1.
IX. Change in Distribution Schedule.
(a) In the event of the death of a Participant before full payment of
Participant’s account balance has been made, the Board of Directors shall pay
the remaining balance of any deferred amount in one lump sum to the individual
designated as Primary Beneficiary on the latest executed “Notice of Change of
Beneficiary” form on file. If the Primary Beneficiary designated on the latest
executed “Notice of Change of Beneficiary” form is no longer living, the Board
of Directors shall pay the remaining balance of any deferred amount in one lump
sum to the individual designed as Secondary Beneficiary on the latest executed
“Notice of Change of Beneficiary” form on file. If the Secondary Beneficiary
designated on the latest executed “Notice of Change of Beneficiary” form is no
longer living, the Board of Directors shall pay the remaining balance of any
deferred amount in one lump sum to the Participant’s estate.
If a Participant wishes to change the beneficiary he or she has previously
designated, he or she may do so at any time by submitting a “Notice of Change of
Beneficiary” form to the Plan Administrator.
(b) In the event of permanent disability (as defined below) before full payment
of a Participant’s account balance has been made, the Board of Directors in its
sole discretion shall be permitted to pay the balance of any deferred amount in
one lump sum. Such payouts shall be made to the Participant or the legal
representative of such Participant pursuant to paragraph (c) of Section XV.
Permanent Disability: The Participant will be considered permanently disabled
for the purposes of this Plan if, based on medical evidence, the Board of
Directors determines that the Participant (1) is totally disabled, mentally or
physically, (2) will remain so for the rest of his or her life, and (3) is,
therefore, unable to continue his or her services to the Sponsor.
(c) In the event of a Participant’s “unforeseeable emergency”, the Participant
may submit a written petition to the Board of Directors for an early withdrawal
from his or her remaining account balance. The Board of Directors has sole
discretion in the determination of the merits of petitioner’s “Unforeseeable
Emergency” petition. Any early withdrawal approved by the Board of Directors is
limited to the amount necessary to meet the emergency. Unforeseeable Emergency:
An Unforeseeable Emergency is severe financial hardship to the Participant
resulting from (1) a sudden and unexpected illness or accident of the
Participant or of a dependent (as defined in Internal Revenue Code ss.152(a) of
the Participant, (2) loss of the Participant’s property due to casualty, (3) or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of Participant. The need to send a Participant’s
child to college or the desire to purchase a home are not considered to be
Unforeseeable Emergencies.
(d) If a Participant wishes to modify the payment schedule noted at
Section VIII, he or she must submit a written petition to the Board of Directors
for such change. The Board of Directors has sole discretion in whether to permit
the requested change.
X. Rights of a Participant.
Establishment of the Plan shall not be construed as giving any Participant the
right to be retained as a Director of the Sponsors or the right to receive any
benefits not specifically provided by the Plan.
Income deferred under this Plan will not be segregated from the general funds of
the Sponsors and no Participant will have any claim on any specific assets of
the Sponsors. To the extent that any Participant acquires a right to receive
benefits under this Plan, his or her right will be no greater than the right of
any unsecured general creditor of the Sponsors and is not assignable or
transferable except to his or her estate as defined in Section IX.
XI. Amendment and Termination.
(a) The Plan may be amended from time to time by resolution of the Board of
Directors to comply with changes in the laws of the State and Federal Government
having jurisdiction over the Sponsors. The amendment of any one or more
provisions of the Plan shall not affect the remaining provisions of the Plan. No
amendment shall reduce any benefits accrued by any Participant prior to the
amendment.

 



--------------------------------------------------------------------------------



 



(b) The Board of Directors has the right to alter the method of crediting
interest to deferral accounts or to cease crediting future interest at any time.
(c) The Board of Directors has the right to terminate the Plan at any time. Any
amount accumulated prior to the Plan’s termination will continue to be subject
to the provisions of the Plan.
XII. Arbitration of Disputes.
Any disagreement, dispute, controversy or claim arising out of, or relating to,
this Plan or interpretation or validity hereof shall be settled exclusively and
finally by arbitration. The arbitration shall be conducted in accordance with
the commercial arbitration rules of the American Arbitration Association.
XIII. Notices.
Notices and elections under this Plan must be in writing. A notice or election
is deemed delivered if it is delivered personally or mailed by registered or
certified mail to the person at his or her last known business address.
XIV.
(a) Controlling Law. Except to the extent superseded by federal law, the laws of
the Commonwealth of Pennsylvania shall be controlling in all matters relating to
the Plan, including construction and performance thereof.
(b) Captions. The captions of sections and paragraphs of this Plan are for the
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.
(c) Facility of Payment. Any amounts payable hereunder to any Participant who is
under legal disability or who, in the judgment of the Board of Directors, is
unable to properly manage his or her financial affairs may be paid to the legal
representative of such Participant or may be applied for the benefit of such
Participant in any manner which the Board of Directors may select, and any such
payment shall be deemed to be payment for such Participant’s account and shall
be a complete discharge of all liability of Sponsors with respect to the amount
so paid.
(d) Withholding of Payroll Taxes. To the extent required by the laws in effect
at the time compensation or deferred compensation payments are made, Sponsors
shall withhold from such compensation, or from deferred compensation payments
made hereunder, any taxes required to be withheld for federal, state, or local
government purposes.
(e) Administrative Expenses. All expenses of administering the Plan shall be
borne by Sponsors. No part thereof shall be charged against any Participant’s
account or any amounts distributable hereunder.
(f) Any Provision of this Plan prohibited by the law of any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition
without invalidating the remaining provisions hereof.
(g) Except as otherwise expressly provided herein, no member of the Sponsors’
Boards of Directors, and no officer, employee, or agent of Sponsors shall have
any liability to any person, firm, or corporation based on or arising out of the
Plan, except in the case of gross negligence or fraud.
XV. Unfunded Status of Plan.
It is the intention of the parties that the arrangements herein described be
unfounded for tax purposes and for purposes of Title I of ERISA. Plan
Participants have the status of general unsecured creditors of the Sponsors. The
Plan constitutes a mere promise by the Sponsors to make payments in the future.
Any and all payments made to the Participant pursuant to the Plan, shall be made
only from the general assets of the Sponsors. All accounts under the Plan shall
be for bookkeeping purposes only and shall not represent a claim against
specific assets of the Sponsors. Nothing contained in this Plan shall be deemed
to create a trust of any kind or create any fiduciary relationship.
XVI. Rights to Benefits.
A Participant’s rights to benefit payments under the Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant’s beneficiaries.

 